In his petition for rehearing the Attorney General has assailed the opinion upon the ground that it erroneously declares that he attacked the validity of the entirety of both acts. We arrived at that conclusion by reason of the following language in his original brief:
  "* * * the acts are primarily general appropriation acts and the appropriation of money for specific purposes and the mention of other matters necessarily incidental thereto constituted the limit of the matters that might be properly provided in the acts and the several attempts to legislate on various other matters rendered the acts void."
That he has not abandoned his attack upon the validity of the entirety of both acts is shown by the following arguments in the petition for rehearing. "Because the Legislature did not do what it is said in the last quotation *Page 302 
above, is the reason we challenge the validity of the act." "The principle laid down in the quotation in the opinion from Mr. Cooley flatly contradicts the conclusions reached in the opinion and upholds our contention, and is quite sufficient to clearly establish the invalidity of the act assailed in these proceedings." Because it is so clear from this language that the validity of the entirety of the acts is attacked, the petition for modification in that respect must be overruled.
Further complaint is made in the petition that the appropriation for "relief or for relief for indigent persons not otherwise provided for" is invalid because authority had not theretofore been given the executive branch of the Government to expend money for relief; and, it is charged that if this appropriation is upheld, the Governor, without discrimination or without any basis upon which to determine a person to be entitled to relief, may expend the appropriation as he sees fit. But we do not so construe the language employed. It is our opinion that no part of this appropriation may be expended in such manner, but may be expended only in pursuance of legislative authority. The existence of such authority is not material to a decision of the case. While the language is somewhat unskillfully employed, we think it was the manifest intention of the Legislature that the words "not otherwise provided for" refer to authorized relief for indigent persons for which funds have not been appropriated elsewhere in the budget acts.
The other questions raised by the petition have been fully answered in the original opinion.
Wherefore, the petition for rehearing is overruled.
Judges Fulton, Tilford, and Ratliff, concur in part and dissent in part.